Citation Nr: 0602725	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  04-06 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to eligibility for Survivors' and Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to February 
1973.  The appellant has been determined to be the veteran's 
surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A June 2003 rating decision denied 
the appellant's claims, and she perfected an appeal.

An April 2002 RO administrative decision determined that the 
appellant and the veteran entered into a common law marriage 
as of July 1997.  In January 2003, however, J.T. disputed the 
appellant's claim on the basis that she and the veteran 
married in December 1997, and she submitted a copy of a duly 
recorded Marriage License/Certificate of Marriage as proof.  
A June 2003 RO administrative decision determined that J.T.'s 
marriage to the veteran was invalid in light of the 
determined pre-existing common law marriage to the appellant.  
A June 2003 RO letter informed J.T. of the determination, and 
the claims file reflects no evidence of the June 2003 letter 
having been returned as undelivered.  Neither does the claim 
file reflect any evidence of a Notice of Disagreement having 
been received by the RO from J.T.  Thus, that issue is not 
before the Board, and the RO's determination will be applied 
solely for purposes of this decision.

In June 2005, the Board remanded the case to the RO to 
schedule a Travel Board hearing as requested by the 
appellant.  The hearing having been held, the case was 
returned to the Board for further appellate review.

The appellant testified at a Travel Board hearing in October 
2005 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.

In October 2005, the Board received additional evidence from 
the appellant, for which she waived initial RO review and 
consideration.  In light of her waiver, the Board may 
properly consider the evidence in this document.  See 
Disabled American Veterans, et al v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The appeals as to the issues of service connection for the 
cause of the veteran's death and entitlement to eligibility 
for Dependent's Educational Assistance under 38 U.S.C. § 
Chapter 35 are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim and fulfilled the duty to assist 
her in developing that evidence.

2.  At the time of the veteran's death, service connection 
was not in effect for any disease, disorder, or condition.

3.  At the time of the veteran's death, he had no claim for 
benefits pending with VA.


CONCLUSION OF LAW

The requirements for accrued benefits have not been met.  38 
U.S.C.A. § 5121; 38 C.F.R. §§ 3.151, 3.155, 3.158, 3.655(b), 
3.1000(c) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the claimant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his/her claim, as well as the evidence VA will attempt to 
obtain and which evidence he/she is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a letters of June 2002 and February 2005, 
the RO provided notice to the appellant regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
will be obtained by VA, and the need for the appellant to 
advise VA of or submit any further evidence in her 
possession.  

The appellant was also provided with a copy of the appealed 
rating decision, as well as January 2004 Statement of the 
Case (SOC), and a Supplemental Statements of the Case of 
December 2004 and May 2005.  These documents provided her 
with notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding her claim.  
By way of these documents, she also was specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on her behalf.  
Additionally, SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  Moreover, there is no factual 
dispute that the veteran did not have a claim pending at the 
time of his death.   Accordingly, there is no further duty to 
notify, and no prejudice to the appellant exists by deciding 
the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records and examination reports, the findings of the medical 
examiner who performed the autopsy, Social Security 
Administration (SSA) records related to the veteran's claim 
with that agency, Medicare records of the State of Oklahoma 
related to the veteran, and the transcript of the appellant's 
testimony at the hearing.  Under the circumstances in this 
case, the appellant has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the appellant.  See Mayfield, supra; 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (VCAA does not require remand where VA thoroughly 
discussed factual determinations leading to conclusion and 
evidence of record provides plausible basis for factual 
conclusions, and where development of the evidence was as 
complete as was necessary for a fair adjudication of the 
claims).

Analysis

Periodic monetary benefits to which a veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death, and due and unpaid 
for a period not to exceed two years prior to death, shall be 
paid to the surviving spouse.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000(c).  The entitlement of the accrued benefits 
claimant is derived from the veteran's entitlement, and the 
accrued benefits claimant cannot be entitled to a greater 
benefit than the veteran would have received had he lived.  
Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994).

The Board notes that the statute was amended in January 2003 
to eliminate the two-year restriction on the payment of 
accrued benefits.  The revision to the statute, however, 
applies only to deaths occurring on or after the date of 
enactment, which was December 16, 2003.  See the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 
2651 (Dec. 16, 2003).  Because the veteran's death occurred 
in April 2003, the appellant's claim must be considered under 
the version of 38 U.S.C.A. § 5121(a) previously in effect, 
which limited eligibility for accrued benefits to a two-year 
period.

In April 1990, the veteran filed for entitlement to service 
connection for a back disorder and a nerve disorder of his 
left leg.  The RO requested an examination to develop the 
veteran's claim, and the veteran failed to report for the 
examination.  A May 1990 deferred rating decision reflects 
that the veteran failed to prosecute the claim, and the 
evidence was insufficient for rating purposes.  A July 1990 
RO letter informed the veteran that no further action would 
be taken on his claim unless the RO received notice of his 
willingness to report for the examination.  Appellate rights 
were provided.  The claims file reflects no evidence of that 
letter having been returned as undelivered. 

In May 1996 the veteran again filed for entitlement to VA 
benefits.  He failed to report for his scheduled October 1996 
examinations.  A November 1996 rating decision reflected the 
failure to report and denied entitlement to a nonservice-
connected pension.  A November 1996 RO letter informed him of 
the decision and of his appeal rights.  The claims file 
reflects no evidence of the letter having been returned as 
undelivered, and the November 1996 rating decision became 
final.

The Certificate of Death reflects that the veteran was found 
dead on December 17, 2000.  The cause of death was considered 
to be accidental methadone toxicity.

The appellant concedes that that veteran had no claim for VA 
benefits pending at the time of his death.  Nonetheless, she 
extrapolates that it was because of the veteran's mental 
disorder or mental state that he did not pursue his aborted 
claims to conclusion, and but for his mental disorder he 
would have pursued his claims to conclusion.  She also argues 
that his alleged mental disorder constituted good cause for 
not reporting to the scheduled examinations.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a).  The term "claim" 
or "application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.  Where VA notifies a claimant of the need for 
further evidence and the claimant fails to respond within one 
year, the claim is deemed to have been abandoned.  38 C.F.R. 
§ 3.158.

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken in accordance with paragraph (b) or (c) 
of this section as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a).  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  
38 C.F.R. § 3.655(b).

It was suggested at the hearing that the veteran was laboring 
under a mental state that precluded him from reporting for 
his examinations in the 1990s, and that he fell within the 
terms of 38 C.F.R. § 3.655(a) for good cause.  The Board 
finds that section 3.655(a), by its plain language, does not 
stretch as far as the appellant would have it.  While 
3.655(a) clearly includes illness or hospitalization of the 
claimant as examples of good cause, it does not suspend the 
time periods otherwise applicable.  Further, the regulation's 
plain language clearly envisions the claimant providing 
notice to VA that such was the case.  Moreover, there is 
nothing in § 3.655(a) to indicate that it voids § 3.158, 
which provides that if requested evidence is not provided 
within one year of the request, the claim is deemed 
abandoned.  In any event, the claims file reflects that 
abandonment of the claim is not the defining basis, but that 
the veteran's claims were adjudicated and denied by letters 
dated in July 1990, November 1996, and August 1998.  Those 
decisions became final in accordance with applicable law and 
regulation.  There is nothing in the file after the August 
1998 denial until the appellant's claim for death benefits 
was submitted. 

The Board further notes the fact that the veteran possessed 
the mental capacity to pursue SSA benefits during the period 
in which the appellant asserts that he was mentally 
incapacitated to pursue VA benefits.  The SSA records reflect 
no evidence of mental illness which deprived the veteran of 
his capacity to make meaningful decisions.  In this regard, 
an SSA Administrative Law Judge (ALJ) determined in April 
1991 that the veteran was disabled as of July 1986 due to a 
back injury, status post-operative and pain syndrome.  The 
ALJ's findings noted a post-service on-the-job injury to the 
veteran's back but made no mention of a mental disorder.  The 
SSA determination was reviewed and continued in February 2000 
due to the veteran's discogenic and degenerative back 
disorder.  Medical evidence was deemed insufficient for any 
secondary diagnosis.

Moreover, the veteran was able to report for other medical 
appointments throughout the period the appellant argues he 
was incapacitated, and was able to write love letters to the 
appellant in 1999.  

Regardless, the salient fact of this case, as already 
discussed above, is that the veteran had no claims for VA 
benefits pending at the time of his death.  The veteran had 
not filed appeals with the prior denials, and the appellant 
concedes the veteran had not filed another claim.  The 
reasoning behind the veteran's failure to appeal prior 
denials or file new claims is irrelevant.  Cf. McPhail v. 
Nicholson, 19 Vet. App. 30, 34 (2005) ("[T]he Court has been 
unable to find any case where equitable tolling was applied 
to performing an action on a timely basis where the action 
had not ultimately been performed.").  

As the veteran was not in receipt of or entitled to receive 
benefits due and unpaid under an existing rating decision at 
the time of death, and no pending claim for benefits existed 
at the time of his death, the appellant is not entitled to 
accrued VA benefits.  38 C.F.R. § 3.1000(c).


ORDER

Entitlement to accrued benefits is denied.


REMAND

The claims file reflects references to psychiatric treatment 
records related to the veteran maintained by St. John Medical 
Center, Tulsa, Oklahoma (OK).  The St. John's records 
reportedly reference in-patient treatment at other facilities 
such as a Lariatte and Country View.  An Oklahoma Deputy 
Chief Medical Examiner referenced these records in a 2004 
opinion as to the manner of the veteran's death.  Further, a 
January 2005 opinion of the veteran's treating psychiatrist 
at St. John apparently was based on these records.  While 
records from St. John showing May 1998 treatment are on file, 
it does not appear that other treatment records from this 
facility are associated with the claims file.  In this 
regard, Medicare invoices reveal multiple instances of 
counseling sessions.  There is no documentation in the record 
of attempts to obtain the complete records from that 
facility.

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all psychiatric and 
psychological care providers, to include 
St. John Medical Center and William R. 
Reid, M.D., and facilities discussed 
therein, who treated the veteran for an 
acquired mental disorder during the 
period 1997 to 2000.  After securing the 
necessary release, the RO should obtain 
any treatment records from those 
facilities that are not currently 
contained in the claims file.

2.  After completing any additional 
development deemed necessary, the RO 
shall review all of the evidence 
obtained since the last supplemental 
statement of the case (SSOC) in light of 
all the other evidence of record.  To 
the extent that any benefit sought on 
appeal remains denied, issue the 
appellant an SSOC and, if all is in 
order, return the case to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


